USCA4 Appeal: 21-7056      Doc: 13         Filed: 12/27/2021    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7056


        RANDY LEE LASSITER, JR.,

                            Plaintiff - Appellant,

                     v.

        SERGEANT KELLY, Sergeant, HRRJ; OFFICER GOVIA, Officer, HRRJ,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00889-CO-TCB)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Randy Lee Lassiter, Jr., Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC,
        Virginia Beach, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7056         Doc: 13      Filed: 12/27/2021      Pg: 2 of 2




        PER CURIAM:

               Randy Lee Lassiter, Jr., appeals the district court’s order granting Sergeant Kelly

        and Officer Govia summary judgment on Lassiter’s 42 U.S.C. § 1983 complaint. We have

        reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

        judgment. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2